Title: To James Madison from William C. C. Claiborne, 31 December 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


31 December 1804, New Orleans. “I have never witnessed more good order, than at present pervades this City; and as far as I can learn the whole Territory. I discover also with great pleasure the existence of a friendly understanding between the Modern and the Ancient Louisianians. The Winter amusements have commenced for several Weeks; the two description of Citizens meet frequently at the Theatre, Balls, and other places of Amusement, and pass their time in perfect harmony.
“A great anxiety exists here to learn the fate of the Memorial to Congress. The importation of Negroes continues to be a favorite object with the Louisianians, and I believe the privilege of Electing one Branch of the Legislature would give very general satisfaction. Immediate admission into the Union is not expected by the reflecting part of Society, nor do I think there are many who would wish it. I find in some anonimous publications to the Northward, I have been represented as opposing the assemblage of the people to Sign the Memorial, and that on one occasion the Troops were called out in order to intimidate the Citizens.
“These Statements are incorrect. I never did oppose the meeting of the People; but it is true, that in the then unsettled State of the Government, I saw with regret any manifestation of public discontent, and the more so, since I suspected there were many designing Men among us, whose attachments were foreign, that might labour to give an improper direction to the public deliberations.
“I remember to have been Strongly urged, to Suppress by force the first meeting which took place in March last, and by some of those who are now great advocates of the Memorial. But I answered that ‘the people had a right peaceably to assemble together to remonstrate against grievances’ and would not be prevented by me. In consequence several subsequent public Meetings took place in this City, without experiencing interruption by me, or by my authority.
“The Troops were under Arms on the first of July, and on that day there was a Meeting of a part of the Memorialists; But the Parade was altogether accidental. It is usual to Muster the Troops for inspection on the last day of every Month. On the last day of June this regulation was prevented by Rain and the following day it took place. The Inspection and Muster were ordered by Colonel Freeman, and so little design was there in this Transaction, that neither Colonel Freeman or myself knew of the Meeting until after the Troops were dismissed.
“I am not in the habit of noticing anonimous publications, nor do I suppose much weight is attached to them at the Seat of Government. But in this remote Territory, events are so apt to be misrepresented, that I owe it to my own reputation to keep you advised almost of every occurrence.”
